IN THE SUPREME COURT OF IOWA
                              No. 07–1224

                        Filed February 27, 2009


JOHN McGOWAN,

      Appellant,

vs.

BRANDT CONSTRUCTION CO.
and ALLIED INSURANCE CO.,

      Appellees.


      Appeal from the Iowa District Court for Hardin County, Dale E.

Ruigh, Judge.



      Workers’ compensation claimant appeals dismissal of his petition

for alternate care. AFFIRMED.



      Dennis Currell of Currell Law Office, Cedar Rapids, for appellant.



      Richard G. Book of Huber, Book, Cortese, Happe & Lanz, P.L.C.,
West Des Moines, for appellees.
                                           2

PER CURIAM.

      In this case, an employee seeks judicial review of the dismissal of

his   petition    for   alternate   care       by   the   Workers’   Compensation

Commissioner.       The employee asserts that this dismissal violated his

right to due process and was contrary to the doctrine of judicial estoppel.

The district court affirmed the dismissal on the ground that the

administrative record had not been transferred to and filed with the

district court.

      There is no dispute that the agency record was not transferred to

the district court.     Without transfer of the administrative record, the

district court has nothing to review. Alvarez v. IBP, Inc., 696 N.W.2d 1, 3

(Iowa 2005).      As a result, the district court properly affirmed the

commissioner’s dismissal. Id. at 4.

      AFFIRMED.

      This opinion is not to be published.